EXHIBIT 99.1 [CBRL GROUP, INC. LOGO] POST OFFICE BOX 787 LEBANON, TENNESSEE 37088-0787 C B R L G R O U P , I N C . Investor Contact: Diana S. Wynne Senior Vice President, Corporate Affairs (615) 443-9837 Media Contact: Julie K. Davis Director, Corporate Communications (615) 443-9266 CBRL GROUP, INC. DECLARES QUARTERLY DIVIDEND LEBANON, Tenn. – November 25, 2008 – CBRL Group, Inc. (Nasdaq: CBRL) today announced that the Board of Directors has declared a regular dividend to common shareholders of $0.20 per share, payable on February 5, 2009 to shareholders of record on January 16, Headquartered in Lebanon, Tennessee, CBRL Group, Inc. presently operates 583 Cracker Barrel
